EXHIBIT SETTLEMENT AGREEMENT AND GENERAL, MUTUAL RELEASE This Settlement Agreement and General, Mutual Release (“Agreement”) between Michael W. Klinger (“Klinger”) and EDCI Holdings, Inc., Entertainment Distribution Company, Inc., Entertainment Distribution Company, LLC, Entertainment Distribution Company (USA), LLC (hereinafter referred to collectively as the “EDC Companies”)and Robert L. Chapman, Jr. (hereinafter referred to as “Chapman” individually and collectively, with the EDC Companies, as “the EDC Parties”) is made as of the date this Agreement is signed by Klinger and the EDC Parties (collectively referred to as the “Parties”). WHEREAS, certain of the EDC Companies filed a complaint against Klinger, which is presently pending in the United States District Court, Southern District of New York, Case No. 1:09-cv-03880 BSJ-THK (the “New York Lawsuit”), and Klinger filed a complaint against the EDC Parties, which is presently pending in the United
